Citation Nr: 0200173	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  00-07 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury to the bilateral hands.

2.  Entitlement to the assignment of a higher disability 
evaluation for an anxiety disorder, currently evaluated as 30 
percent disabling. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Irving M. Solotoff, Agent





ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  The veteran was a prisoner of war of the 
German Government from October 14, 1943 to April 29, 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied 
entitlement to service connection for frostbite of the 
bilateral hands and which assigned an initial evaluation of 
30 percent for an anxiety disorder.  The appeal also comes 
from a February 2001 rating decision, which denied 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities. 

The claims pertaining to the assigned rating for an anxiety 
disorder and entitlement to TDIU will be addressed in the 
Remand portion of the below decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is evidence of record that the veteran has been 
diagnosed with residuals of a cold injury to the bilateral 
hands that is related to or due to an incident of the 
veteran's active military service. 



CONCLUSION OF LAW

Residuals of a cold injury to the bilateral hands are as a 
result of military service.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159), 
promulgated pursuant to the enabling statute. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114  
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107).  In addition to eliminating the well-
groundedness requirement, the statue also amplified and 
defined the duty to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence,  
and describing further action to be taken with respect to the  
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C.  
§§ 5102, 5103, 5103A); see also new regulations at 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  It appears that the RO even considered 
the new law in its adjudication of the veteran's claim.  The 
Board perceives no prejudice to the veteran in proceeding 
with adjudication of the veteran's claim despite that his 
other claims are being remanded to accord due process.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  This is especially 
true in the present case where the benefit sought on appeal 
is being granted.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or  
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may also be granted for any disease diagnosed  
after discharge, when all the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See  Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  Vet. App. 
488, 495 (1997).  

The veteran was a B-17 pilot who had been shot down in his 
18th mission over Germany.  He was a prisoner of war of the 
German Government from October 14, 1943 to April 29, 1945, 
i.e. over two European winters, at least one of which is 
commonly regarded as one of the worst in recent history.  He 
was transferred around several POW camps.  He claims that he 
was forced to march for extended periods through heavy snow 
without adequate protection.  A VA examination of March 1999 
identified osteoarthritis of the bilateral hands.  A prisoner 
of war protocol examination report also from March 1999 
indicated that the examiner reviewed the veteran's claims 
file, and he concluded that it was as likely as not that the 
veteran had residuals of a cold injury to the bilateral hands 
and feet.  

The Board observes that entitlement to service connection for 
frostbite of both lower extremities was recently established, 
effective from January 19, 1999, the date of claim.  There is 
nothing in the record to suggest that the veteran had any 
occupational exposure to the cold after service.  There is no 
reason to suggest that the account advanced by the veteran is 
anything less than entirely truthful.  In light of the 
medical evidence together with the veteran's accounts of his 
experiences as a prisoner of war, the Board finds that 
service connection is warranted for residuals of cold 
injuries to the bilateral hands.


ORDER

Entitlement to service connection for residuals of cold 
injuries to the bilateral hands is granted. 


REMAND

In March 2000, the veteran requested a hearing before a 
travel section of the Board.  In April 2001, the veteran, in 
addition to renewing his request for a hearing before a 
travel section of the Board, requested a local hearing before 
a Decision Review Officer (DRO).  By a letter dated October 
10, 2001, the veteran was scheduled for a hearing before the 
Board to be conducted on November 27, 2001.  A report of 
contact dated October 16, 2001 indicated that the veteran 
would be out of town on the date of the scheduled hearing but 
that he could attend a hearing on November 29th or November 
30th.  There is no indication that the veteran's request for 
a hearing with the DRO was ever scheduled.  The record does 
not demonstrate that the veteran's requests for hearing have 
been withdrawn; rather, the record indicates that the veteran 
would make himself available.  Therefore, the appeal is 
necessarily remanded to afford due process.  38 C.F.R. 
§ 20.704 (2001). 

To ensure that VA has met its duty afford due process, the 
case is REMANDED to the RO for the following development: 

The RO should schedule a hearing with a 
Decision Review Officer.  Thereafter, 
should the veteran continue to desire a 
hearing before a travel section of the 
Board, a Board hearing should also be 
scheduled.

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 


